Citation Nr: 1733267	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to October 31, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.  He received the Combat Action Ribbon.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, from August 4, 2009.  The RO in Huntington, West Virginia currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge at the RO on his June 2010 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in October 2012 by way of an August 2012 letter.  This letter was sent to his address of record and was not returned as undeliverable.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed to adjudicate the Veteran's claim as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

In November 2010, the RO assigned an initial 50 percent rating for PTSD, from August 4, 2009.

In April 2015, the Board explained that the Veteran's appeal had been expanded to include the inferred issue of entitlement to a TDIU due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue, as well the appeal for a higher initial rating for PTSD, for further development.

In a January 2017 decision, a Decision Review Officer assigned an initial 100 percent rating for PTSD, from October 31, 2015, and denied a TDIU prior to that date.

As the Veteran was granted the maximum possible rating for PTSD during the period since October 31, 2015, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximated total occupational and social impairment from August 4, 2009 through October 30, 2015.

2.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for PTSD, from August 4, 2009 through October 30, 2015, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the highest rating possible for PTSD for the entire claim period, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 
The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
 
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Also, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.   

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes, parenthetically, that VA updated its regulations to incorporate, in lieu of the DSM-IV, references to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  These changes apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  In this case, the DSM-IV is applicable.  See June 2011 "Certification of Appeal" form (VA Form 8).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, VA treatment records dated from February to September 2009 and a July 2009 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)" form (VA Form 21-0781) reflect that the Veteran experienced impaired sleep, decreased energy, anhedonia, flashbacks, paranoia, mood swings, anger, emotional numbness, nightmares, hypervigilance, a hyperstartle response, social isolation, impaired memory, suicidal thoughts, obsessions, depression, anxiety, difficulty adapting to stress, a concern for hurting self and others, difficulty maintaining relationships with family and friends, and difficulty maintaining employment.  He took medications to treat his psychiatric symptoms.  He was not married and lived alone.  He had employment experience as a door security officer at a bar, but was unemployed and attended school on a full time basis to obtain his college degree in civil engineering.

Examinations revealed that the Veteran had good hygiene and was well groomed, cooperative, and fully alert and oriented.  His eye contact was fair, his speech was normal, his thought process was linear and goal-directed, there was no psychosis or delusions/hallucinations, his memory and concentration were intact, psychomotor activity was low, he was not an imminent danger to himself or others, and there were no suicidal or homicidal ideations.  The Veteran's insight and judgment were occasionally only fair, his mood was occasionally euthymic/anxious, and his affect was congruent with mood/restricted.  Diagnoses of chronic PTSD and recurrent major depressive disorder were provided and GAF scores of 55 to 65 were assigned, indicative of moderate to mild impairment.

The Veteran reported during a September 2009 VA psychiatric examination that he experienced occasional auditory hallucinations of military weaponry which caused him to feel anxious and look around for a threat.  He was attending college and majoring in geology and planned to finish his degree in 20 months.  He experienced some difficulty with concentration and attention while on campus due to hypervigilance and watchfulness of others.  As for employment, he had been employed in multiple jobs since service (e.g., bar bouncer, student worker at his university, pharmacy employee), but all his attempts at employment failed due to relationship difficulties associated with his agitation.  He lived alone, was not involved in any romantic or dating relationships, and had a history of significant discord with his neighbors.  He had good relationships with his friends and family (mother, father, sister, and extended family), but experienced difficulty relating to non-veterans and adjusting to a civilian environment and he engaged in primarily solitary leisure activities (e.g., fishing, hiking, looking for rocks, camping).  Moreover, he was involved in an altercation 10 days prior to the examination, during which he left his vehicle while in traffic and threatened to physically assault another motorist due to road rage.  Also, he had considered suicide in July 2009 when he felt hopeless after his car was towed.  At that time, he held a shotgun to his head with the intent to shoot himself.  He terminated his plan when it was interrupted by a telephone call from his father.  He did not experience any subsequent suicidal ideation or attempts.

Examination revealed that there were no impairments of thought process or communication and that the Veteran was cooperative and maintained appropriate eye contact.  He did not experience any suicidal/homicidal ideation, he was able to maintain minimal personal hygiene and other activities of daily living, he was fully oriented, his memory was intact, he did not exhibit any obsessive or ritualistic behaviors that interfered with routine activities, and his speech was normal.  His mood was euthymic.  As for PTSD symptoms specifically, he experienced recurrent intrusive images or thoughts about in-service trauma; recurrent distressing dreams about the trauma; feelings as if the traumatic events were recurring (flashbacks, dissociations); intense distress at exposure to cues that resembled the events; physiological reactivity on exposure to the cues; efforts to avoid thoughts/feelings associated with the trauma; an inability to recall important aspects of the trauma; diminished interest/participation in activities; feelings of detachment/estrangement from others; a restricted range of affect; difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  He also experienced poor concentration/indecisiveness.  The Veteran was diagnosed as having chronic PTSD and a GAF score of 64 was assigned, indicative of mild impairment.

The psychologist who conducted the September 2009 examination concluded that the Veteran's PTSD symptoms impaired his ability to function socially/interpersonally, occupationally, academically, and recreationally.   He experienced symptoms of anger, irritability, intrusive thoughts about in-service trauma, anxiety in response to cues resembling the trauma, nightmares, hypervigilance, a hyperstartle response, and social withdrawal ever since the time of his in-service trauma.  He experienced late onset insomnia and was easily awakened by nightmares or slight noises in his environment.  He occasionally experienced auditory experiences during his waking hours where he would believe that he heard the sounds of military weaponry.  He responded to such auditory hallucinations by looking around him for potential threats.  He became particularly anxious and watchful of others in social situations and public settings and this placed a strain on his academic performance and recreational/leisure functioning.  He experienced difficulty with concentration and attention while attending his college classes due to his tendency to become distracted by the movements and presence of others in a crowded classroom.  Also, he avoided social recreational opportunities, preferred to engage in solitary activities, and had conflictual relationships with neighbors and coworkers.

The examiner further explained that the Veteran had attempted to work in numerous entry level employment situations, but that each of these attempts had failed due to his impairment with relating to others and his overall difficulty with adjustment to civilian life.  He had lost interest in some activities that he previously enjoyed, became easily agitated by minor annoyances, and had little patience or tolerance for objectionable behaviors by others.  He particularly experienced increased distress and anger while driving in traffic (as evidenced by the road rage incident during which he physically threatened another motorist), was unable to easily maintain friendships, and avoided social settings due to anxiety, fear, and agitation.  He also experienced complications with confusion and frustration as he attempted to reconcile certain aspects of some trauma situations.  Overall, his symptoms and background were "consistent with a chronic and severe presentation of PTSD."  He coped with his symptoms by consuming substantial amounts of alcohol and marijuana, until he significantly reduced his alcohol consumption in June 2009.  He continued to smoke marijuana 2 to 3 times per week in an attempt to reduce his affective and cognitive symptoms.  The examiner opined that the Veteran's substance abuse was secondary to his PTSD symptoms, but that his marijuana use did not independently contribute to the more florid conceptualization of PTSD.
Lastly, the September 2009 examiner noted that the Veteran used medications to treat his psychiatric symptoms and that he also received VA psychiatric treatment.  The prognosis for future remission and adjustment was guarded "considering the chronic and severe nature of [the V]eteran's condition and pending his continued involvement in treatment for stabilization of PTSD and substance abuse issues."

In his February 2010 notice of disagreement (VA Form 21-4138), the Veteran reported that he had lost all of his social life and social relationships.  He was employed, but had a tendency to "blow up emotionally over little things with customers" and no longer had much patience.  During the previous 6 months, he experienced instances of impaired judgement and exhibited abnormal behavior (e.g., driving 90 miles per hour in a 65 miles per hour zone and hitting a friend for no reason).  Also, he experienced an episode of depression and suicidal ideation in February 2010, at which time he was involved in a motor vehicle accident and had "no feeling of anything."  He checked himself into the VA Medical Center in Dallas, Texas after this incident occurred.

VA treatment records dated from February to November 2010, a February 2010 letter from a readjustment counseling therapist at the Tarrant County Vet Center, and the Veteran's June 2010 VA Form 9 include reports of fatigue, decreased sex drive, lack of motivation, intrusive thoughts, anhedonia, anxiety, depression, stress, survivor's guilt, flashbacks, intrusive memories of in-service trauma, irritability, anger, hypervigilance, impaired sleep, nightmares, impaired concentration and memory, panic attacks, occasional suicidal ideation, social isolation, and a feeling of numbness/detachment from others, activities, and surroundings.  The Veteran lived alone, was employed as a cashier at a pharmacy for a period of time, and remained in school.  He received strong social support from his mother, aunt, and uncle.  He experienced interpersonal problems with professors at school and with managers at work.

Examinations revealed that the Veteran was well groomed, fully alert, and oriented, that he had no ataxia or motor abnormalities, that he was appropriately dressed and cooperative, and that he had fair eye contact, normal speech, and an intact thought process.  There was no psychosis or delusions and the Veteran was not an imminent danger to himself or others.  His affect was mildly restricted/reactive, his mood was occasionally anxious, and his insight and judgment were fair.  There were no delusions and no suicidal/homicidal ideation and the Veteran's memory was intact.  He was diagnosed as having PTSD, major depressive disorder, and alcohol dependence and GAF scores of 55 to 60 were assigned, indicative of moderate impairment.

The report of a VA psychiatric examination dated in November 2010 indicates that the Veteran reported that he experienced impaired sleep, nightmares, night sweats, hypervigilance, a hyperstartle response, difficulty with loud noises and being in crowds, daily intrusive thoughts, flashbacks approximately 4 times per week, avoidance of things that reminded him of in-service trauma, anger, irritability, depression, variable energy, decreased motivation and interest in activities, decreased appetite, anxiety, obsessive compulsive behaviors, occasional auditory/visual hallucinations, and a feeling of numbness/detachment.  He did not experience any panic attacks or suicidal/homicidal ideation at the time of the examination and he was able to perform activities of daily living.  His psychiatric symptoms were treated with medications and counseling.  He was not married or in any relationship and lived alone, but kept in touch with some friends out of town.  His hobbies included going to the park, hiking, and fishing, he was a member of a veterans club, and was a member of a mining engineers group (but he did not attend meetings).  He was employed on a part time basis for 3 months during the summer, but was unemployed at the time of the November 2010 examination.  He had received his Associate's degree and was in school working towards his Bachelor's degree, but he experienced some difficulty paying attention in class and concentrating on his school work.

Examination revealed that the Veteran was fully alert and oriented, that his thought process was linear, that his history was adequate, that he demonstrated insight, and that his speech was intact.  His affect was blunted and his attention and memory were mildly impaired.  A diagnosis of PTSD, among other things, was provided and a GAF score of 56 was assigned, indicative of moderate impairment.  The examiner who conducted the examination concluded that the Veteran had moderate impairment in functioning due to PTSD with moderate impairment in social and occupational functioning.

Medical records dated from November 2010 to November 2015 reflect that the Veteran reported that he experienced depression, anxiety, lack of energy, impaired sleep, stress, anger, irritability, nightmares, impaired concentration and focus, "scattered thoughts," impaired memory, feelings of hopelessness, occasional suicidal ideation, lack of motivation, intrusive thoughts, low energy, and tearfulness/crying spells.  He was a full time student during part of this period and was involved in a physical altercation while working at a school-related internship.  As a result of his behavior he lost the internship.  He was employed on a full time basis from approximately March to November 2015 at a mining company, but was fired due to repeated angry outbursts.  Also, he had a girlfriend for a period of time, but they broke up and he felt as if he was "not able to have relationships or to function."

Examinations revealed that the Veteran was appropriately dressed and groomed, that he did not exhibit any abnormal movement disorders, that he had good eye contact, that his speech was normal, and that he was fully alert and oriented.  There was no evidence of a formal thought disorder, there was no clear evidence of perceptual disturbances, the Veteran's thought content was relevant and appropriate, his memory and concentration were intact, his thought process was logical, sequential, and goal-oriented, and his impulse control was good.  His affect was sad/anxious/irritated/euthymic/constricted, his mood was distressed/depressed/irritated/flat/dysthymic, he was occasionally restless, and his insight and judgement were occasionally only fair.   He was diagnosed as having PTSD, anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and mood disorder NOS and GAF scores 50 to 70 were assigned, indicative of serious to mild impairment.

In a July 2016 email, a former coworker of the Veteran (N.B.) reported that the Veteran was his direct supervisor for approximately one year and that during that time the Veteran experienced outbursts of anger and mood swings and that it would "not take much to influence this type of behavior."  The Veteran was a good leader until something "set him off," at which point his mood would change and he would "bring down the whole team."  There were not many days that the Veteran could "keep his cool throughout the whole 8 hour shift."

The report of an August 2016 VA psychiatric examination indicates that the Veteran had attempted to perform numerous jobs since his discharge from service and had received his Master's Degree in mining engineering.  The examiner who conducted the examination explained that it appeared that the Veteran developed PTSD after he experienced stressors in service during his deployments and that his personality structure caused him not to be able to cope and comply with treatment and contributed to his occupational difficulties.  He had numerous jobs and was fired/asked to leave or quit due to arguments, violence, and causing a hostile work environment.  He was unable to follow rules and comply with authority and his anger and irritability caused him to have difficulty dealing with coworkers and endangered his coworkers.  In addition, his poor attention and concentration hindered his productivity, he experienced daytime fatigue due to poor sleep, and depression, hopeless, and helplessness contributed to his social and occupational dysfunction.

The Veteran's former employer reported in a July 2016 letter that the Veteran was employed as a production shipping supervisor from March 2015 through October 30, 2015.  His employment was terminated because he created a hostile work environment due to inappropriate (aggressive) conduct.

In a July 2016 letter, J.C. reported that he interacted with the Veteran as a mentor and fellow student from 2013 to 2015.  During that time, the Veteran's general attitude was laid back and easy going, but his mood could quickly change and minor occurrences or setbacks would cause him to become very upset.  There were numerous instances where his short temper resulted in damaged equipment or property (e.g., flat or damaged tires, scratches on trucks, broken tools, damaged threads on connectors) because his anger was often directed towards objects.  J.C. felt physically threatened on one occasion when the Veteran threw his office door open and began yelling at J.C.  Although the Veteran was a kind and caring individual, people were reluctant to work with him because of his temper.
Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the claim period, including anxiety disorder NOS, depressive disorder NOS, and mood disorder NOS. However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Thus, the Board finds that the Veteran's psychiatric symptoms cannot be explicitly attributed to a specific psychiatric diagnosis and all of his psychiatric symptoms will be attributed to PTSD for the purposes of assessing the severity of that disability.  Id.   

The above evidence reflects that during the entire claim period prior to October 31, 2015, the Veteran was unable to maintain employment and was unable to function socially.  He attempted to work on several occasions, but either quit or was fired due to behavioral problems associated with his psychiatric disability.  He attended school during a portion of the claim period, but he experienced some problems in school due to impaired concentration, fatigue, and hypervigilance, he lost an internship due to a physical altercation, and he had problems relating with fellow students due to his mood and behavior problems.  

Despite the fact that examiners have predominantly indicated that the Veteran's psychiatric disability is no more than moderately disabling and the fact that the GAF scores assigned generally reflect mild to moderate impairment, the Veteran was nonetheless unable to maintain employment during the claim period prior to October 31, 2015 and the evidence reflects that his employment problems were predominantly due to his psychiatric symptoms.  Moreover, the question of the rating warranted by the symptoms and impairment caused by the Veteran's PTSD is a legal and not a medical one.  38 C.F.R. § 3.100 (a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2  ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated February 28, 2017) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As for his social functioning, the Veteran maintains relationships with his family and keeps in touch with some friends, but he is otherwise socially isolated and generally does not engage in any social activities due to his psychiatric symptoms.  Moreover, the evidence does not reflect that the effects of the Veteran's PTSD suddenly got worse on October 31, 2015, the date that a 100 percent rating is already in effect.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximated total occupational and social impairment during the period prior to October 31, 2015.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 100 percent rating is warranted for the entire claim period from the August 4, 2009 effective date of service connection through October 30, 2015.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

II. TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).
As the Board is granting a 100 percent rating for PTSD for the entire claim period prior to October 31, 2015 and he is already in receipt of a 100 percent rating for PTSD during the entire period since that date, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU. See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD, and the 100 percent rating which has been awarded throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent during the entire claim period), service connection is in effect for thoracolumbar strain (rated 20 percent disabling), residuals of a cervical spine strain (rated 10 percent disabling), residuals of patellofemoral syndrome of the right knee (rated 10 percent disabling), residuals of patellofemoral syndrome of the left knee (rated 10 percent disabling), and tinnitus (rated 10 percent disabling).  The Veteran has not contended, and the evidence does not otherwise show, that these other service-connected disabilities, alone or in combination, are of such a severity so as to preclude all substantially gainful employment.  Rather, the Veteran has contended, and the evidence reflects, that he is unable to secure and follow substantially gainful employment due to his service-connected PTSD in combination with his other service-connected disabilities.

The facts presented in this case are distinguishable from those in Bradley v. Peake, 
22 Vet. App. 280   (2008), because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., PTSD) either individually or in combination are severe enough, alone, to render him unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD, even in part, rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.


ORDER

Entitlement to an initial 100 percent rating for PTSD, from August 4, 2009 through October 30, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


